Citation Nr: 0017189	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-01 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by swollen lymph nodes of the neck.

2.  Entitlement to a rating in excess of 10 percent for 
chronic back pain and myofascial pain syndrome, status-post 
fusion with degenerative changes of the lumbosacral spine at 
L3-5 from January 11, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for chronic 
back pain and myofascial pain syndrome, status-post fusion 
with degenerative changes of the lumbosacral spine at L3-5 
and assigned a 10 percent evaluation, effective January 11, 
1998.  The 10 percent evaluation has remained in effect for 
the duration of the appeal.  In that same rating decision, 
the RO denied entitlement to service connection for a 
disability manifested swollen lymph nodes of the neck. 

In January 2,000, the veteran testified before the 
undersigned Board member at a videoconference hearing.

Issue number two listed on the front page of this decision is 
addressed in the remand at the end of this action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
disability manifested by swollen lymph nodes of the neck has 
been obtained.

2.  The veteran does not currently have a disability 
manifested by swollen lymph nodes of the neck. 

CONCLUSION OF LAW

A disability manifested by swollen lymph nodes of the neck 
was not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for a disability manifested 
by swollen lymph nodes of the neck is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service medical records reflect that in August and September 
1993, the veteran complained of having swollen lymph nodes of 
the neck for the previous months, and that diagnoses of 
lymphadenopathy/viral syndrome and left adenopathy were 
recorded.  In late May 1995, the veteran underwent an 
excision of the right axillary lymph node.  A week later, the 
veteran was seen in the emergency room and complained of 
bleeding from the incision where the right axillary lymph 
node had been removed.  An assessment of status-post lymph 
node removal of the right axilla was entered at discharge.  

In June 1995, the veteran was seen on a couple of occasions 
for follow-up.  It was noted that there was a small amount of 
fluid still present, but no evidence of any infection.  
During an October 1995 examination, the veteran's lymphatic 
system was found to be normal.  A scar on the right axilla 
was noted by the examining physician.  On an October 1995 
Report of Medical History, the veteran indicated that he had 
a right axillary lymph node removed at age twenty six.  In 
the physician's summary section of the report, it was 
indicated that a right axillary node biopsy was negative and 
that the appellant was status-post general adenopathy to rule 
out Hodgkin's lymphoma.  

An August 1997 examination report reflects that the veteran's 
lymphatic system was abnormal.  The examining physician 
indicated that the appellant had adenopathy of the cervical 
nodes, and that a biopsy was negative.  In the summary of 
defects and diagnoses section of the report, a diagnosis of 
chronic cervical lymphadenopathy was recorded by the 
examiner.  Records pertaining to Medical and Physical 
Evaluation Board proceedings primarily relate to the 
veteran's back disability, but do note that the veteran 
indicated that he had undergone lymph node removal at age 
twenty four. 

Post-service private and VA medical records, dating from 1997 
to 1998, are of record.  A review of these reports 
pertinently reflects there was no evidence of any lymphatic 
disease during an October 1998 VA examination.  The remainder 
of these records are devoid of any objective evidence of a 
chronic disability manifested by swollen lymph nodes of the 
neck. 

The Board observes that the veteran was seen on several 
occasions during service for swollen lymph nodes of the neck 
beginning in August 1993, and that in May 1995, he underwent 
excision of the right axillary lymph node.  In addition, an 
in-service August 1997 examination report reflects that the 
appellant's lymphatic system was abnormal and that a 
diagnosis of chronic cervical lymphadenopathy was recorded.  
However, numerous post-service VA and private medical records 
are negative for evidence of a disability manifested by 
swollen lymph nodes of the neck.  As noted above, an October 
1998 VA examiner concluded that the appellant did not 
currently have lymphatic disease.  Therefore, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran does not currently have a chronic disability 
manifested by swollen lymph nodes of the neck.  Accordingly, 
service connection is not warranted for this claimed 
disability. 


ORDER

Service connection for a disability manifested by swollen 
lymph nodes of the neck is denied. 


REMAND

Initially, the Board notes that the veteran's claim for an 
evaluation in excess of 10 percent chronic back pain and 
myofascial pain syndrome, status-post fusion with 
degenerative changes of the lumbosacral spine at L3-5 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Therefore, VA has a duty to assist the veteran in the 
development of the facts pertinent to this claim.

The most recent VA orthopedic examination of the service-
connected back disability was performed in October 1998.  The 
report of this examination does not provide an adequate 
assessment of the functional impairment associated with this 
disability.  See 38 C.F.R. §§ 4.40, 4.45 (1999) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board further notes that at the January 2000 
videoconference hearing, the veteran testified that he had an 
appointment with a VA orthopedic surgeon at the VA Medical 
Center (VAMC) in Cleveland, Ohio regarding his low back.  A 
record of this consultation could be pertinent to the 
veteran's claim.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims file.  In any event, the 
RO should obtain and associate with the 
claims file all treatment records, 
including outpatient records and/or 
hospital summaries, for the veteran from 
the VAMC in Cleveland, Ohio, which have 
not already been obtained. 

2.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the current extent of the functional 
impairment from the veteran's service-
connected low back disability.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting range 
of motion, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
claims folder must be made available to 
and reviewed by the examining physician.

3.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the veteran's claim.  
The RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and pain on 
movement of a joint.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  
The veteran should be informed of the 
requirements to perfect an appeal with 
respect to any new issue addressed in the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



